DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on December 30, 2017. It is noted, however, that applicant has not filed a certified copy of the 201711499266.5 application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 3, 2022 was filed after the mailing date of the application on November 27, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 13-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12-20 respectively of copending Application No. 16/698,108 in view of Tran (US 20110211036A1). 
As per Claim 1, the limitations of copending application Claim 1 cover the limitations of Claim 1, as shown in the table below.
However, copending application Claim 1 does not recite transmitting compressed data to the basic processing circuits connected to the k basic processing circuits.  However, Tran teaches transmitting compressed data to the basic processing circuits connected to the k basic processing circuits [0065, 0066].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the copending application claims to include transmitting compressed data to the basic processing circuits connected to the k basic processing circuits because Tran suggests that this is needed in for subsequent use of the compressed data in order to perform increasingly complex analyses on the data [0065, 0066, 0112].
As per Claims 2-11, these claims are covered by the limitations of copending application Claims 2-10 and 12 respectively.
As per Claim 13, the limitations of copending application Claim 13 cover the limitations of Claim 13.
However, copending application Claim 13 does not recite transmit compressed data to the basic processing circuits connected to the k basic processing circuits.  However, Tran teaches transmitting compressed data to the basic processing circuits connected to the k basic processing circuits [0065, 0066], as discussed in the rejection for Claim 1.
As per Claims 14-19, these claims are covered by the limitations of copending application Claims 14-19 respectively.
As per Claim 20, the limitations of copending application Claim 20 cover the limitations of Claim 20.
However, copending application Claim 20 does not recite transmit compressed data to the basic processing circuits connected to the k basic processing circuits.  However, Tran teaches transmitting compressed data to the basic processing circuits connected to the k basic processing circuits [0065, 0066], as discussed in the rejection for Claim 1.
This is a provisional nonstatutory double patenting rejection.
16/698,164
Claim 1
2
3
4
5
6
7
8
9
10
11
13
14
16/698,108
Claim 1
2
3
4
5
6
7
8
9
10
12
13
14


16/698,164
15
16
17
18
19
20
16/698,108
15
16
17
18
19
20


16,698,164 (Claim 1)
16,698,108 (Claim 1)
An integrated circuit chip device, comprising a primary processing circuit and a plurality of basic processing circuits, wherein
An integrated circuit chip device, comprising a primary processing circuit and a plurality of basic processing circuits, wherein
the plurality of basic processing circuits are arranged in an array, and each basic processing circuit is connected to an adjacent basic processing circuit; the primary processing circuit is connected to k basic processing circuits of the plurality of basic processing circuits, wherein the k basic processing circuits include: n basic processing circuits in a first row, and m basic processing circuits in a first column;
the plurality of basic processing circuits are arranged in an array, and each basic processing circuit is connected to an adjacent basic processing circuit; the primary processing circuit is connected to k basic processing circuits of the plurality of basic processing circuits, wherein the k basic processing circuits include: n basic processing circuits in a first row…and m basic processing circuits in a first column;
each of the k basic processing circuits includes a compression mapping circuit configured to perform compression on each data in a neural network operation;
the plurality of basic processing circuits include a compression mapping circuit configured to perform compression on each data in a neural network operation;
the primary processing circuit is configured to perform each successive operation of the neural network operation and transmit the data to the basic processing circuits connected to the primary processing circuit;
the primary processing circuit is configured to perform each successive operation of the neural network operation and transmit the data to the k basic processing circuits;
the k basic processing circuits are configured to control whether to start the compression mapping circuit to perform compression on compressed transmitted data according to an operation of the transmitted data, and 
the plurality of basic processing circuits are configured to control whether to start the compression mapping circuit to perform compression on the transmitted data according to an operation of the transmitted data,
transmit compressed data to the basic processing circuits connected to the k basic processing circuits; and
Taught by Tran
the plurality of basic processing circuits are configured to perform the operation of the neural network in parallel according to compressed transmitted data, and transmit the compressed transmitted data to the primary processing circuit through the basic processing circuits connected to the primary processing circuit.
the plurality of basic processing circuits are configured to…perform the operation of the neural network in parallel according to the compressed transmitted data, and transmit the compressed transmitted data to the primary processing circuit through the k basic processing circuits connected to the primary processing circuit.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran (US 20110211036A1) in view of Sinyavskiy (US 20130325775A1).
As per Claim 1, Tran teaches an integrated circuit chip device (CPU and GPUs are in one single IC device, [0028]), comprising a plurality of basic processing circuits, wherein the plurality of basic processing circuits are arranged in an array, and each basic processing circuit is connected to an adjacent basic processing circuit; k basic processing circuits of the plurality of basic processing circuits, wherein the k basic processing circuits include: n basic processing circuits in a first row, and m basic processing circuits in a first column (each processor in the GPU array, [0066]); each of the k basic processing circuits includes a compression mapping circuit configured to perform compression on each data in a neural network operation (each processor in the GPU array, [0066], GPUs can also perform video compression, [0044], GPU can implement a Cellular Neural Network, cellular arrays, [0061]); the k basic processing circuits are configured to control whether to start the compression mapping circuit to perform compression on compressed transmitted data according to an operation of the transmitted data (GPUs can also perform video compression, [0044], for each frame determine whether the current frame only has facial/body changes and if so, converts the vector of changed facial features to an image of the user’s face and body position, otherwise, there are signification changes to the frame and so do a fresh compression cycle, [0100-0102]), and transmit compressed data to the basic processing circuits connected to the k basic processing circuits (group of sequential processors in the GPU, outputs the independent coefficients into another array for subsequent use, [0065], compressed coefficients, [0066]); and the plurality of basic processing circuits are configured to perform the operation of the neural network in parallel according to compressed transmitted data ([0044, 0061], more than one slice can be decoded in parallel using a group of sequential processors in the GPU, [0065], GPU’s parallel processors can be applied to decompressing all of the blocks in parallel, [0066]).
	However, Tran does not expressly teach a primary processing circuit is connected to the k basic processing circuits; the primary processing circuit is configured to perform each successive operation of the neural network operation and transmit the data to the basic processing circuits connected to the primary processing circuit; and transmit the compressed transmitted data to the primary processing circuit through the basic processing circuits connected to the primary processing circuit.  However, Sinyavskiy teaches a primary processing circuit and a plurality of basic processing circuits (processing apparatus, [0031], integrated circuits, [0081-0082]), the primary processing circuit is connected to the k basic processing circuits; the primary processing circuit is configured to perform each successive operation of the neural network operation and transmit the data to the basic processing circuits connected to the primary processing circuit (the PD block may transmit the external signal r to the learning block, [0113-0114], Figs. 4-5A; the control parameter adjustment .DELTAw may be determined using an accumulation of the score function gradient and the performance function values, and applying the changes at a predetermined time instance (corresponding to the end of the learning epoch), [0138]); and transmit the compressed transmitted data to the primary processing circuit through the basic processing circuits connected to the primary processing circuit (synaptic weights of the connections, firing threshold, resting potential of the neuron, and/or other parameters, the parameters w may comprise probabilities of signal transmission between the units (e.g., neurons) of the network, [0095]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tran to include a primary processing circuit is connected to the k basic processing circuits; the primary processing circuit is configured to perform each successive operation of the neural network operation and transmit the data to the basic processing circuits connected to the primary processing circuit; and transmit the compressed transmitted data to the primary processing circuit through the basic processing circuits connected to the primary processing circuit because Sinyavskiy suggests that by separating learning related tasks into separate learning blocks (basic processing circuits) from control tasks in the control block (primary processing circuit), this provides flexibility of applying different (or modifying) learning algorithms without requiring modifications in the control block model (primary processing circuit) [0110, 0143].
17.	As per Claim 13, Claim 13 is similar in scope to Claim 1, except that Claim 13 is directed to an electronic device, comprising the integrated circuit chip device of Claim 1.  Tran teaches an electronic device (700), comprising the integrated circuit chip device ([0028], Fig. 6 shows GPU based camera 700, [0036], Fig. 6).  Thus, Claim 13 is rejected under the same rationale as Claim 1 along with this additional teaching from Tran.
18.	As per Claim 20, Claim 20 is similar in scope to Claim 1, and therefore is rejected under the same rationale.
	Allowable Subject Matter
19.	Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
20.	Claims 2-11 and 14-19 are rejected under double patenting, but would be allowable if a terminal disclaimer is filed and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  
21.	The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 12 and base Claim 1 and intervening Claims 2, 10, and 11, and in particular, do not teach the plurality of basic processing circuits are configured to reuse the partial data blocks for broadcasting to perform the inner product operation of the partial data blocks for broadcasting and the n basic data blocks to obtain n partial processing results, accumulate the n partial processing results to obtain n partial operation results, and transmit the n partial operation results to the primary processing circuit, wherein n is an integer greater than or equal to 2.
22.	The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 2 and base Claim 1, and in particular, do not teach the primary processing circuit is configured to obtain the data blocks to be computed and the operation instruction, and divide the data blocks to be computed into the data block for distribution and the data block for broadcasting according to the operation instruction; split the data block for distribution to obtain the plurality of basic data blocks, distribute the plurality of basic data blocks to the k basic processing circuits, and broadcast the data block for broadcasting to k basic processing circuits; the k basic processing circuits are configured to control a starting of the compression mapping circuit to perform compression on the basic data blocks and the data block for broadcasting according to the received basic data blocks, the data block for broadcasting, and the operation instruction, and transmit compressed basic data blocks and compressed data block for broadcasting to the basic processing circuits connected to the k basic processing circuits; the plurality of basic processing circuits are configured to perform an inner product operation on the compressed basic data blocks and the compressed data block for broadcasting to obtain the operation result, and transmit the operation result to the primary processing circuit; the primary processing circuit are configured to process the operation result to obtain the data blocks to be computed and an instruction result of the operation instruction; wherein the data block for distribution and the data block for broadcasting are at least one input neuron and/or one weight.  Claim 14 is similar in scope to Claim 2, and therefore also contains allowable subject matter. Claims 3-12 and 15-19 depend from Claim 2 or Claim 14, and therefore also contain allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785. The examiner can normally be reached M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JH
/JONI HSU/Primary Examiner, Art Unit 2611